Citation Nr: 0212558	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-07 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than August 1, 1999, 
for the payment of additional compensation benefits for a 
dependent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1999 decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which established an effective date of August 
1, 1999, for the payment of additional compensation benefits 
for a dependent.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The earliest evidence of record that shows that the 
veteran informed VA of the birth of his son and claimed 
benefits for that son as a dependent was received by VA on 
July 9, 1999.


CONCLUSION OF LAW

The criteria for an effective date prior to August 1, 1999, 
for the payment of additional compensation benefits for a 
dependent are not met.  38 U.S.C.A. §§ 1114, 1115, 5110 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.31, 3.102, 3.400, 3.401 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In a June 2002 letter, the RO advised the veteran of the 
evidence necessary to substantiate the claim, and of what 
evidence the veteran was responsible for obtaining.  This 
case turns upon a determination of the earliest date of 
receipt of the veteran's claim for payment for a dependent.  
Therefore, the veteran is aware that he would need to provide 
evidence showing that he claimed such benefits prior to July 
9, 1999, in order for his claim to be allowed.  The Board 
finds that VCAA is inapplicable because further assistance to 
develop the claim would not aid the appellant in 
substantiating his claim.  The Board further finds that VA 
has met its obligations to notify the veteran of the evidence 
needed to substantiate the claim and of what evidence the 
veteran is responsible for obtaining.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The veteran established entitlement to a 70 percent combined 
service-connected disability rating by means of a July 1987 
rating decision.  On July 9, 1999, VA received a claim from 
the veteran for payment of additional benefits for a 
dependent son, born May [redacted], 1998.  In a September 1999 letter, 
the RO established entitlement to an increased rate of 
payment based upon that dependent son with an effective date 
of August 1, 1999, for that increased rate of payment.  The 
veteran has perfected an appeal to that effective date.

VA pays veterans with compensable service-connected 
disabilities monthly compensation payments pursuant to a 
schedule found at 38 U.S.C.A. § 1114.  In addition, veterans 
receiving compensation payments for disabilities rated 30 
percent disabling or more may also be paid additional 
compensation for dependents.  38 U.S.C.A. § 1115.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2001).

The effective date for additional compensation for a 
dependent shall be the latest of the following dates:  

(1) Date of claim.  This term means the 
following, listed in their order of 
applicability:  (i) Date of veteran's 
marriage, or birth of his child, or, 
adoption of a child, if the evidence of 
the event is received within one year of 
the event; otherwise.  (ii) Date notice 
is received of the dependent's existence, 
if evidence is received within one year 
of the VA request; 

(2) Date dependency arises;

(3) Effective date of the qualifying 
disability rating provided evidence of 
dependency is received within one year of 
notification of such rating action; or

(4) Date of commencement of the veteran's 
award.
38 C.F.R. § 3.401 (2001).

In this case, VA received evidence of the birth of the 
veteran's child on July 9, 1999, more than one year following 
the birth of the veteran's child on May [redacted], 1998.  

The veteran contends that he advised the RO of the birth of 
his son in July 1998, and that after hearing nothing for a 
year, he again contacted the RO.  Thus, the proper effective 
date for including the veteran's son as a dependent, was the 
date of the son's birth.  However, the record, as contained 
in the claims folder does not show that VA received notice of 
the son's birth prior to July 9, 1999.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties".  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that the RO properly discharged its official 
duties by properly handling claims submitted by the veteran.  
The presumption of regularity is not absolute; it may be 
rebutted by the submission of "clear evidence to the 
contrary."  Statements made by the veteran are not the type 
of clear evidence to the contrary which would be sufficient 
to rebut the presumption of regularity.  Jones v. West, 12 
Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).

Since there is no evidence, other than the veteran's 
statements, of an earlier notice of his son's birth, the 
presumption of regularity is not rebutted.  The Board must 
conclude that VA was first notified of the birth of the 
veteran's son on July 9, 1999.

Therefore, as evidence of the birth was not received within 
one year, the appropriate effective date for additional 
compensation for the dependent is July 9, 1999, the date VA 
received evidence of the birth of that dependent.  That date 
is later than the date dependency arose (the date of birth of 
the veteran's son on May [redacted], 1998), the date of the 
commencement of the award, and the effective date of the 
qualifying disability rating.

Regardless of VA regulations concerning effective dates of 
awards, payment of monetary benefits based on original, 
reopened, or increased awards of compensation may not be made 
for any period prior to the first day of the calendar month 
following the month in which the award became effective.  For 
the purposes of this section the term "increased award" means 
an award which is increased because of an added dependent.  
The provisions of this section apply to all original, 
reopened, or increased awards unless such awards provide only 
for continuity of entitlement with no increase in rate of 
payment.  38 C.F.R. § 3.31 (2001).

Therefore, while the effective date of entitlement to 
compensation for the veteran's dependent son is July 9, 1999, 
the actual effective date of payment of additional 
compensation for that dependent son is August 1, 1999, the 
first day of the month following the receipt of the veteran's 
claim for payment for that dependent which established the 
effective date of entitlement to those benefits.

Accordingly, the Board finds that the criteria for an 
effective date prior to August 1, 1999, for the payment of 
additional compensation benefits for a dependent are not met.  
The preponderance of the evidence is against the veteran's 
claim for an earlier effective date and that claim is denied.  
38 U.S.C.A. §§ 1114, 1115, 5110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.31, 3.102, 3.400, 3.401 (2001).


ORDER

Entitlement to an effective date earlier than August 1, 1999, 
for the payment of additional compensation benefits for a 
dependent is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

